Citation Nr: 9926182	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the reduction in the rating for chronic 
schizophrenia, undifferentiated type, from 100 percent to 30 
percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The veteran served in active service from February 1976 to 
November 1976. 

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which reduced the evaluation assigned for the 
veteran's service-connected chronic schizophrenia, 
undifferentiated type, from 100 percent to 30 percent 
effective July 1995.  The RO has characterized the issue on 
appeal as entitlement to an increased rating for this 
service-connected disability currently evaluated as 
30 percent disabling.  However, a rating reduction case is 
not an increased rating case, see Brown v. Brown, 5 Vet. App. 
413, 421 (1993) and, to the extent that the veteran is 
claiming an increased evaluation for his chronic 
schizophrenia, this issue has not been prepared for appellate 
review.  Therefore, the only issue currently before the Board 
is whether the reduction in the rating of the veteran's 
chronic schizophrenia was proper.


FINDINGS OF FACT

1.  The RO failed to complied with the RO failed to complied 
with the provisions of 38 C.F.R. § 3.105(e), when it reduced 
the rating assigned for the veteran's chronic schizophrenia 
from 100 percent to 30 percent effective July 1995.  

2.  The veteran's chronic schizophrenia, undifferentiated 
type, continues to cause total social and industrial 
inadaptability.  

3.  No improvement in the veteran's chronic schizophrenia has 
actually occurred.



CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
the veteran's chronic schizophrenia, undifferentiated type, 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.105(e), 3.344(c), 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9204 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected chronic schizophrenia, 
undifferentiated type had been assigned a 100 percent 
evaluation effective March 1991.  A review of the record 
discloses that in April 1995, the veteran failed to report 
for a scheduled VA examination and the RO in that same month 
notified him that if he did not contact the RO within a 60 
day period, the reduction of his award to a 0 percent 
evaluation would go into effect July 1, 1995.  Subsequently, 
in a June 1995 , the RO notified the veteran that all 
payments to him for his psychiatric disability would be 
stopped effective July 1, 1995 due to his failure to reply to 
the April 1995 RO letter and his failure to report to VA 
examinations scheduled in April 1995 and June 1995.  See 
38 C.F.R. § 3.655(c).  Thereafter, the veteran reported for 
his VA examination and, in an August 1997 rating decision, 
the RO assigned a 30 percent evaluation effective July 1995.  
This action nullified the noncompensable rating assigned as a 
result of the veteran's failure to report for scheduled 
examinations.  

In reducing the veteran's disability evaluation from 100 
percent to 30 percent effective July 1995, the RO failed to 
complied with the provisions of 38 C.F.R. § 3.105(e), which 
require notification of the proposed reduction in evaluation, 
a statement of the facts and reasons for such reduction, and 
an opportunity to submit evidence against a proposed 
reduction.  

Further, specific requirements must be met in order for VA to 
reduce certain service-connected disabilities.  See 38 C.F.R. 
§ 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve. See 38 
C.F.R. § 3.344(c).  The Board notes that the provisions of 
38 C.F.R. § 3.344(b) and (c) do not apply to this case 
because the 100 percent rating for the veteran's chronic 
schizophrenia had been in effect for less than five years.

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations, such as those noted above, 
need to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13).  See also 38 C.F.R. 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).

A review of the record shows that the veteran has been 
hospitalized in various occasions for his psychiatric 
disability since 1977.  In addition, the evidence includes 
medical records from a VA Medical facility dated from July 
1987 to November 1992 which show the veteran was treated for 
his psychiatric disability, including a hospitalization from 
July 11, 1987 to September 10, 1987 due to increased anxiety 
and auditory hallucinations.

Furthermore, a December 1992 VA examination report shows the 
veteran clearly had auditory hallucinations on a regular 
basis, to which he responded by doing what the voices were 
telling him to do.  He took large doses of antipsychotic 
mediation, slept "a good bit" during the day, and had been 
unable to work for the prior year and a half in spite of his 
various attempts to apply for jobs.  The examiner concluded 
that the veteran seemed seriously perplexed and confused, and 
under the influenced of auditory hallucinations and 
interfering thoughts.  The veteran was deemed to be seriously 
and permanently disabled due to his condition.

In this case, the rating assigned for the veteran's service-
connected chronic schizophrenia was reduced based on the 
results of a January 1997 VA examination.  The report of that 
examination reveals the veteran had visual and auditory 
hallucinations, which he followed.  Specifically, the veteran 
reported that he heard numbers in the radio/television which 
contained hidden messages sent to him, and that he had had an 
out of body experience.  His mood was subdued, his affect was 
mildly constricted, and his abstractions were fair but mildly 
concrete.  He was diagnosed with schizophrenia, 
undifferentiated type, and was assigned a GAF score of 21-30 
which, according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, equates to behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends).

After a review of the record, the Board finds that the 
foregoing evidence supports the restoration of a 100 percent 
evaluation for the veteran's chronic schizophrenia, 
undifferentiated type.  Under Diagnostic Code 9204, as 
effective prior to November 7, 1996, a 100 percent evaluation 
was warranted if the schizophrenia was manifested by active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  The Board finds that the medical 
findings contained in the January 1997 VA examination report 
are more consistent with a 100 percent evaluation under 
Diagnostic Code 9204.  In addition, the Board finds that the 
January 1997 VA examination report does not reveal any 
improvement in the veteran's psychiatric disability.  Based 
on these findings, the restoration of the 100 percent 
evaluation for the veteran's chronic schizophrenia, 
undifferentiated type, is warranted.



ORDER

Restoration of a 100 percent evaluation for chronic 
schizophrenia, undifferentiated type, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	COSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

